Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 7-12 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-21, directed to the process of making or using an allowable product or apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 22, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 7, 8, and 17 have been amended to correct a dependency issue due to the cancelation of claims 6 and 16.

7. (Currently Amended) The apparatus according to claim 1 [[6]], wherein said control device acts on said first plurality of perforations for partially closing the latter.  
8. (Currently Amended) The apparatus according to claim 1 [[6]], wherein said control device comprises at least one plate having a second plurality of perforations and configured to move with continuity between a minimum permeability condition, wherein said second plurality of perforations are partially superposed to said first plurality of perforations to partially close the latter, and a maximum permeability condition, wherein said second plurality of perforations are fully superposed and centered to said first plurality of perforations to leave the latter fully opened.
17. (Currently Amended) The method according to claim 13 [[16]], wherein adjusting a degree of permeability comprises providing said gas permeable portions of the side panels with a first plurality of perforations and partially closing said first plurality of perforations.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Nakano (JP 6-115966) and Wada (US 6,619,074).
Although Nakano teaches a method and apparatus for the production of glass preforms having a hood wherein at least a portion of the side panels are permeable; Nakano does not teach or suggest a control device or step of adjusting the degree of permeability of the gas permeable portion.
Although Wada teaches a method and apparatus for the production of glass preforms having a hood wherein a gas flow rate can be adjusted, Wada teaches adjusting the flow rate of the feed port gas and does not teach or suggest a hood wherein at least a portion of the side panels are permeable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741